     Case 4:19-cv-02301 Document 19-1 Filed on 08/20/19 in TXSD Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

JASON SWINFORD                   §
                                 §
VS.                              §
                                 §                                           Case No. 4:19-cv-02301
COIL TUBING TECHNOLOGY, INC. and §
TOUCAN DOWNHOLE SOLUTIONS, LLC §


      Order for Preliminary Injunction to Against Defendants’ Making, Using, Selling,
                      Offering for Sale or Importing of Certain Tools
Having reviewed the evidence, the Court is of the opinion that Plaintiff should be granted a
preliminary injunction against Defendants making, using, selling, offering for sale or importing of
the tools which Defendants designate: CTT Jet Motor; TDS Jet Motor; CTT Rotating Tool; TDS
Rotating Tool; CTT “H/H” Jar; TDS Can-Jar; CTT Jet Hammer; TDS Jet Hammer; CTT Oscillator
Vibrational Agitation Tool; TDS Extended Reach Tool; and, Toucan Tornado aka Tornado Tool
(collectively, the “Infringing Tools”).

IT IS HEREBY ORDERED:
1. Defendants are enjoined from making, using, selling, offering for sale or importing the
Infringing Tools, and to hold all Infringing Tools on-hand in a third-party storage facility (with
written notification and identification of the facility to Plaintiff) or convey all Infringing Tools to
Plaintiff for storage;

2. Defendants are required to send notice of this preliminary injunction, and a copy of it, to all
their customers within five working days, and are required to have their customers send it to any
lessees or others with inventory of any Infringing Tools;

3. Defendants are required to amend their websites by either removing all references, pictures,
specifications and description of Infringing Tools; or stating that “an injunction has been issued
by the Federal Court, prohibiting making, using or selling” any and all Infringing Tools.

4. Defendants are required to recall all unsold or on-hand Infringing Tools from their customers,
and to hold all such Infringing Tools on-hand in a third-party storage facility (with written
     Case 4:19-cv-02301 Document 19-1 Filed on 08/20/19 in TXSD Page 2 of 2



notification and identification of the facility to Plaintiff) or convey all Infringing Tools to
Plaintiff for storage;

5. Defendants are required to have their direct customers recall all leased Infringing Tools from
their lessees, and to hold all such Infringing Tools on-hand in a third-party storage facility (with
written notification and identification of the facility to Plaintiff) or convey all Infringing Tools to
Plaintiff for storage;

6. Defendants are to report in writing to the Court and to Plaintiff evidencing their compliance
with all the provisions in this Order, 30 days after the date of this Order.

7. Plaintiff is required to post a security bond in the amount of $_____ to insure the proven lost
profits Defendants will suffer from this injunction.



_________________________        Executed on this the _____ day of ___, 2019.
PRESIDING JUDGE
